Title: To James Madison from Jonas Humbert, 22 July 1816
From: Humbert, Jonas
To: Madison, James



Sir
New York July 22d. 1816.

As there is a vacancy in this District in the office of Marshal, I beg the liberty of being considered as an applicant for such situation.
The Honorable Secretary of State will lay before the President testimonials in my behalf.
Should my recommendations be satisfactory, and the strong interest I have taken to support and defend the administration previous to, and during the late war, I shall deem the attention of the President a distinguished favour, and endeavour to Justify the declarations of my friends, and answer the highest expectations of the Government.  With great respect I am the Presidents most obedient and faith ful servant

Jonas Humbert

